DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         VINCENT FALLETTA,
                              Appellant,

                                     v.

 NORMAN HICKMORE, MERCEDES MEJIA and ANTHONY VINCENT,
                      Appellees.

                               No. 4D17-517

                              [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William H. Haury, Judge; L.T. Case No. 09-012508 (09).

  Douglas R. Bell of Law Office of Bell & Bell, Fort Lauderdale, for
appellant.

  Michael R. Seward of Law Office of Michael R. Seward, P.A., Miami, for
appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.